On Remand from Supreme Court.
WRIGHT, Presiding Judge.
WHEREAS, on November 9, 1983, this court rendered a decision and judgment in this case, affirming in part and reversing in part the judgment of the Circuit Court of Mobile County, 455 So.2d 855, and,
WHEREAS, the Supreme Court of Alabama reviewed the decision of this court by writ of certiorari and entered its judgment *861reversing this court on June 8, 1984, and remanded the same, 455 So.2d 858,
IT IS THEREFORE the judgment of this court that the judgment of the Circuit Court of Mobile County be in all respects affirmed.
The request of appellee for an attorney fee is granted in the sum of $500.
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.